Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 1. of

10

E

 

IN THE UNITED STATES DISTRICT COU:
FOR THE DISTRICT OF COLORADO

FILED

UNITED STATES DISTRICT COURT

Civil Action No. [9 ~CO \/ -0 Idot- Gp ~ DENVER, COLORADO
(To be supplied by the court) JUN 17 2019

JEFFREY P. COLWELL

erome, _C Culbect _AR Plaintiff in

Vv.

 

4
“ ‘

et Path Medica! OCS

ARAPAMoe court) detention Facilitf

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

PRISONER COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

nF gt we
Case 1:19-cv-01204-LTB Document13 Filed 06/17/19 USDC Colorado Page 2 of 10

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the’
court may result in dismissal of your case.

Jerome Gilhert Je 01343743 AnaPtlor, covet! derontion Facsiil! La PaoX

(Name, prisoner identification number, and complete mailing address)

AVIY centenmo\ CO Jol5s-#l

(Other names by which you have been known)

 

Indicate whether you are a prisoner or other confined person as follows: (check one)

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

VA Other: (Please explain) _ Camcaoc Sevttemeed GiastinY For holt aay houSe,

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If

more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: wALon - att
(Name, job title, and complete mailing address)

Sout Polomwn  Stkeck, cemtennial Co Sond

At the time the claim(s) in this complaint arose, was this defendant acting under
color of state or federallaw? __—s* Yess a No (check one). Briefly explain:

Reruested medical attention SeNera\ Times

c Ss toa oh Year fad or
Eighty AmMedydmerk Rigut Yotated
Defendant | is being sued in his/her ___ individual and/or V official capacity.
Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 3 of 10

Defendant 2:

Defendant 3:

_ARRPA oo C punt] detention Tacs uN P O1 Pox Aye

(Name, job title, and complete mailing address)

Cevetenmial CO  Yo0lss- 49/€

At the time the claim(s) 1 in this complaint arose, was this defendant acting under
color of state or federal law? ___ Yes _\f No (check one). Briefly explain:

Lander Hye ce. Core. Aad cotoined = L20S past
qiven 4a chance of  ProPer Madical care.

Defendant 2 is being sued in his/her___ individual and/or y official capacity.

 

(Name, job title, and complete mailing address)

 

At the time the claim(s) 1 in this complaint arose, was this defendant acting under
color of state or federal law? es ___ No (check one). Briefly explain:

 

 

Defendant 3 is being sued in his/her ___ individual and/or __ official capacity.

C. JURISDICTION
Indicate the federal legal basis for your claim(s): (check all that apply)

/ 42 U.S.C. § 1983 (state, county, and municipal defendants)

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)

(federal defendants)

Other: (please identify)

 
Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 4 of 10

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Zn ARew ware, Medical Care- Necit( Jen took
Supporting facts: AY oth Pmmend wert Rid HAS Been Violated
boc fo The deig of Aenbrand , caued one Phi

IN| gud AS Pain GX Perienced While wait fo,
Trokmrk pad  ANalgsics FF was unProfessimmal — and
rll rep rine fonmen of Mm) tyluY due fo The fact

have Ben IncorteurA for /¢ MorthS proW PAI Pew
ReQuestieg9 Wadical pttenrt6r SenSe may - Lol BAA dd nar

Ick Pr oPer Madical fread mad unt | APin| ans -10\4 Pro mit
Medic care bY vaprhon count] — dehenkidu + acitil) Peter Reaues yy )
Ww

Medical Carn Far wm wots dom ooh [Ack OF Care Zz Sut fered
From Severe fain ps Wek AS A Znecton For § months |
Straifut = £4 woos EKtramel| Painful 2 Was simP ly being let}
fo eNdure Pain Without Wes ica atten mn SUFK'¢ nt)
1 Sey,
aus

harm The media) Condtht | \
' Nditi i v¢ b:
ned vidids pack oy, Cnsiton Fi$niticallay perected wy dail

' £ x of ice, O¥ '
Fain Discomfort Uncomfortable. heat pu piste
Need Cons ituted } Al of This WS Caused oe L: > A Et 4)

Able 40 Obtain Aduaure of Hoel) mek to Ayo bey

Migpaing Hesdheres  Resaltin From chose ma §P
: regal
Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 5 of 10

E. PREVIOUS LAWSUITS

Have you ever filed a lawsuit, other than this lawsuit, in any federal or state court while you
were incarcerated? Yes No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit, use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E. PREVIOUS LAWSUITS.”

Name(s) of defendant(s):

 

Docket number and court:

 

Claims raised:

 

Disposition: (is the case still pending?
has it been dismissed?; was relief granted?)

 

Reasons for dismissal, if dismissed:

 

Result on appeal, if appealed:

 

. KF. ADMINISTRATIVE REMEDIES

WARNING: Prisoners must exhaust administrative remedies before filing an action in federal
court regarding prison conditions. See 42 U.S.C. § 1997e(a). Your case may be dismissed or
judgment entered against you if you have not exhausted administrative remedies.

Is there a formal grievance procedure at the institution in which you are confined?

Vv Yes____ No (check one)

Did you exhaust administrative remedies?

Vv Yes __ No (check one)
Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 6 of 10

G. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “G. REQUEST

FORRELIEF.” 7 wR exbert pm Reauestiy That CCS / (ell Parl

Are Weth accountable for mista ma tap The awounrt of Pan

Zt Suffered The, of r ;
SS Caused less
Medical Riguty Violated Rest < Aids Damaged Novwes
Heaths XA) danger DePress ion rz Lovul \ k
ould tke

0 Sue Covrcek
Core Solution ANA ARAPA to
ue e .
Facil] for ever] Comoe, Possible ent Ben
WAS Unabl
aw ¥eular Ta wake, Thig Wrode WA} tine, ax My 6 to he
Stremle LeSfu]

H. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

(Plaintiff's signature)

6 -/{-10/f
(Date)

(Form Revised December 2017)
Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 7 of 10

 

4. If you are proceeding pursuant to 28 U.S.C. § 1915 and the motion, affidavit, and
certified copy of your trust fund account statement (or institutional equivalent) are in proper form,
you must pay the full $350.00 filing fee in monthly installments. See 28 U.S.C. § 1915(b)(1).
The Court will enter an order directing your custodian to calculate and disburse funds from you
inmate trust fund account or institutional equivalent in the amounts specified by 28 U.S.C. §
1915(b) until the full $350.00 filing fee is paid.

The Complaint

1, Each named defendant must be listed in the caption of the complaint, one defendant
per line. If there is more than one defendant, you should indicate clearly in the body of the
complaint which actions are attributable to each defendant.

1

2. You must provide the Court with an original complaint. You should keep a copy
of the complaint for your own records. The Court will not provide a copy for you.

3, When your complaint is completed, it should be mailed with the filing fee or
motion for leave to proceed pursuant to 28 U.S.C. § 1915 to the Clerk of the United States District
Court at the following address:

Clerk of the Court
Alfred A. Arraj United States Courthouse
901 19th Street, Room A105
Denver, CO 80294-3589

4. Each original document (except the original complaint) must include a certificate
stating the date a copy of the document was mailed to the opposing party or his, her, or its attorney
and the address to which it was mailed. Any document that fails to include a certificate of service
may be disregarded by the Court or returned. An example of a certificate of service is:

I hereby certify that a copy of the foregoing pleading/document was mailed to

oft, of We, cierk (defendant(s) or counsel for defendant(s)) _fie
4 o6-[I- ZolF

   

at Pf - 194) server Rawa (address AP. tl LaVd 29
KAos
Original Sign
5. The United States district judges, the United States magistrate judges, the Clerk of

the Court, and deputy clerks are officers of the Court and are prohibited from giving legal advice.
Legal questions should be directed to an attorney.

(Rev. 8/24/15) 2
. Case 4

(19-cv-01204-LTB * Document 13 Filed 06/17/19 USDC Colorado Page 8 of 10 :
- : -

yy

 

Ci ek ND, He cuz ol Lo 4- CRA,

 

. | oe _b-la- tol

4 -

 

 

Z_ ih eihert am» sonl_ For_fuch dele

 

Do. the_rotter 0" mi” fault civil prion F

 

= CV -o1a04.- GP. C__The_ Aad. Thor pll_”_May ls.

 

“has__heon 56 backed __UP2__hene_A 4 Arar ahoe——___

 

| deste nt: on Facil » Wrenkes. fo___Weiks. but. T hove

F

| fided_. my wad _Pessine<_CoonaPlaid That You _ fll

 

é

 

Reaussted. Fitom na. F__- shoe. __7o _heac :
All

  

 

 

+.

hak - ¥ton You Loan _ AAS. fr OS she. ;

 

Thnk Yous

 

 

 

 

wer

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 9 of 10

 

 

b85¢-+b00R CD =rveq

Sof woo “/$ yb) -10b
megny MOD (YY PALA
jen0d pips spy} Pre fun
Yy370 FAL 40 394440

  

1) I 816P-SS108 OD ‘eIULaIUEg

Or tr2)

TVW W937
LINASIGNI

8i6b XO"g ‘Od

 

Aytyioe.4 uot qus:eq] Ayunas sedey
 

Case 1:19-cv-01204-LTB Document 13 Filed 06/17/19 USDC Colorado Page 10 of 10

 

UNCENSORED INA Cre assy | —
. h
Arapahoe County Detention Facility

Notice to Addressee: unsa‘icited or unwanted items
may be declined and retu ied to sender unopened

 

 

 

INDIGENT

,
